IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WITOLD KISIEL,                            : No. 623 MAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
ZBIGNIEW WISZYNSKI,                       :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.